DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11064775 and over claims 1-18 of U.S. Patent No. 11297912. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patents anticipate the claims in the application by claiming the same subject matter, i.e., a jewelry apparatus having a base member with a first and second prong, a coupling member comprising a disck with indicia on both sides, a first projection extending from the disk and a second projection extending from the disk for attachment to the prongs.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102a(1) as being clearly anticipated by Dekwiatkowski, US 2018/0228256 A1.  Dekwiatkowski discloses the identically claimed jewelry apparatus having a base member with a first and second prong, a coupling member configured for attachment to the base member.  Wherein, the coupling member includes a disk member having a first side with a first set of indicia depicting a first partial portion of a word and a second side having a second set of indicia depicting a second partial portion of the word.  The coupling member also includes a first projection received in the first prong and a second projection received in the second prong.  The coupling member is rotatably-coupled to the base through the first and second projection members (figure 19 paragraph [0034]).

    PNG
    media_image1.png
    475
    1089
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dekwiatkowski, US 2018/0228256 A1 in view of Avneri-Katzir, US 2011/0179824 A1. Dekwiatkowski fails to disclose first and second slots connected to the first and second recesses in the first and second prongs.  However, Avneri-Katzir discloses a finger ring having a rotatable ornament connected to recesses in first and second prongs, which are connected to slots in the first and second prongs.  The slots allow the ornament to be interchangeable received within the recesses to allow the wearer to change the ornament.  Therefore, it would have been obvious to modify Dekwiatkowski’s jewelry to includes this type of interchangeable coupling between the ornament and the base to allow the wearer to removably change the ornament with other ornaments with different aesthetics.

    PNG
    media_image2.png
    559
    472
    media_image2.png
    Greyscale

	Regarding claim 18, Dekwiatkowski discloses ornamnets having different encoded messages on opposing sides of the ornament.  Avneri-Katsir discloses a base member with at least two coupling members for interchanging the ornaments on the base member.  It would have been obvious to provide Dekwiatkowski with a coupling member that allows interchanging the ornament with different ornaments. This makes the jewelry more versatile to display different messages on a single base.  It also saves the wearer from having to buy multiple rings, each with its own message, i.e., with the interchangeability, as shown in Avneri-Katsir, the wearer would only have to have a single base for the jewelry.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677